     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 1 of 12 Page ID #:660




 1    Brian J. Mankin, Esq. [SBN 216228]
 2    brian@lmlfirm.com
      Peter J. Carlson, Esq. [SBN 295611]
 3    peter@lmlfirm.com
 4    LAUBY, MANKIN & LAUBY LLP
      4590 Allstate Drive
 5
      Riverside, CA 92501
 6    Tel: (951) 320-1444
 7
      Fax: (951) 320-1445

 8    Attorneys for Plaintiff, on a representative basis and on behalf of all others
 9    similarly situated
10
      [Additional counsel for Plaintiff listed on the next page]
11

12                          UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
       CINNAMON MILLS, individually, on                 Case No.: 5:20-cv-01460-JGB-KK
15
       a representative basis, and on behalf of         [Assigned to Hon. Judge Jesus G.
16     all others similarly situated;                   Bernal]
17
                    Plaintiff,                          PLAINTIFF CINNAMON MILLS’
18           vs.                                        REPLY IN SUPPORT OF MOTION
19     TARGET CORPORATION, a                            FOR CLASS CERTIFICATION
       Minnesota Corporation; and DOES 1
20
       through 20, inclusive;                           Hearing
21                                                      Date:      June 28, 2021
22                  Defendants.                         Time:      9:00 a.m.
                                                        Place:     Courtroom 1
23

24                                                      Complaint Filed: June 10, 2020
                                                        Removal Date:    July 22, 2020
25
                                                        Trial Date:      December 14, 2021
26

27

28



       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                  -i-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 2 of 12 Page ID #:661




 1    Deepak Gupta [Pro Hac Vice]
 2    GUPTA WESSLER PLLC
      1900 L Street NW, Suite 312
 3    Washington, DC 20036
 4    (202) 888-1741
      deepak@guptawessler.com
 5

 6    Neil K. Sawhney [SBN 300130]
 7
      GUPTA WESSLER PLLC
      100 Pine Street, Suite 1250
 8    San Francisco, CA 94111
 9    (415) 573-0336
      neil@guptawessler.com
10

11    Attorneys for Plaintiff, on a representative basis and on behalf of all others
      similarly situated
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                -ii-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 3 of 12 Page ID #:662




 1                                     INTRODUCTION
 2          Class certification is warranted when the class members’ claims “depend upon
 3    a common contention” that “will resolve an issue that is central to the validity of
 4    each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
 5    350 (2011). This is precisely such a case. The answer to a single, common question
 6    of law—does California Labor Code section 227.3 require employers to pay
 7    departing employees’ vested vacation at their “final rate” of pay?—will drive the
 8    resolution of all of Mills’ class claims. Target, for its part, agrees. The company’s
 9    entire defense to liability is also a “common contention” suitable for classwide
10    resolution: It believes that its practice of paying employees only their base hourly
11    rate, not their “final rate,” complies with the statute. Presumably for this reason,
12    Target does not question in its opposition that Rule 23’s requirements are met here.
13          Instead, Target presents two alternative bases for denying certification, both
14    of which are meritless. First, Target argues for the first time that Mills did not suffer
15    Article III injury. This argument is not just wrong—Mills alleges that she was denied
16    wages that she was owed, a heartland economic injury—but it also flows from a
17    fundamental misunderstanding of how courts separately analyze Article III standing
18    from the merits. Second, Target contends that any class here should be limited to
19    employees who were paid a Covid-19 shift differential, as opposed to an “ordinary”
20    shift differential. But Target offers no reason why this is a legally significant
21    distinction for purposes of class certification: All putative class members were paid
22    a shift differential in their final pay period, yet none of them had that differential
23    included in their vacation payout. And Target’s complaints about the complexity and
24    difficult of calculating the “final rate” for the class members fall flat—indeed, the
25    company already includes shift differentials (of all forms) when calculating
26    overtime and sick pay, because it is required to do so under California law. Target
27    should, therefore, have no trouble doing so for vested vacation as well. The Court
28    should grant the motion for class certification.


       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                 -1-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 4 of 12 Page ID #:663




 1                                        ARGUMENT
 2    I.    Target does not contest that Mills has satisfied all of Rule 23’s
 3          requirements.
 4          Although Target opposes class certification, it does not argue that Mills fails
 5    to meet the requirements set out in Rule 23(a) and (b)(3). In fact, the company barely
 6    discusses Rule 23 in its brief. And Target does not engage with—let alone rebut—
 7    any of Mills’ arguments for why certification is warranted here. See Dkt. 48 at 7–
 8    13.
 9          Target’s omission is not surprising. The company’s own arguments confirm
10    that this case is perfectly suited for class treatment. As Target acknowledges, the
11    central question on which its liability turns is a common one: Whether “Target’s
12    consistent policy and practice of paying vacation at the current base hourly rate—
13    whether when it is taken or when it is cashed out upon termination—complies with
14    California Labor Code section 227.3.” Dkt. 54 at 1; see also id. at 5 (arguing that
15    Target’s practice is “entirely proper” under section 227.3). Indeed, the premise of
16    the company’s summary-judgment motion is that its interpretation of section 227.3
17    entirely relieves Target from liability. See Dkt. 49-1 at 5–11. Thus, this is not just a
18    case in which common questions predominate over individualized questions—the
19    common statutory-interpretation question here will resolve all of the class claims
20    “in one fell swoop.” In re Walgreen Co. Wage & Hour Litig., 2014 WL 12853545,
21    at *3 (C.D. Cal. June 24, 2014) (citing Dukes, 564 U.S. at 350).
22          To repeat: Target does not meaningfully contest that Rule 23’s requirements
23    are satisfied here. And, as the Supreme Court and Ninth Circuit have made clear, “a
24    plaintiff whose suit meets the specified criteria” set out in that rule is “entitl[ed]” to
25    “pursue h[er] claim as a class action.” Shady Grove Orthopedic Assocs., P.A. v.
26    Allstate Ins. Co., 559 U.S. 393, 398 (2010); see Makaeff v. Trump Univ., LLC, 736
27    F.3d 1180, 1182 (9th Cir. 2013) (“Rule 23 provides a categorical rule: if the
28    requirements are met, then a plaintiff is entitled to maintain his suit as a class


       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                  -2-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 5 of 12 Page ID #:664




 1    action.”). This Court should, therefore, certify the proposed class under Rule 23.
 2    II.   Mills indisputably has Article III standing.
 3          Target did not challenge Mills’ standing to bring her claims in either its
 4    motion to dismiss or motion for summary judgment. Yet, for the first time in its
 5    opposition to class certification, Target now argues that Mills “did not suffer a
 6    cognizable injury” at all. See Dkt. 54 at 3–5.
 7          This attempted attack on Mills’ Article III standing is baseless. Indeed, there
 8    can be no doubt that Mills has suffered a cognizable injury. Mills claims that Target
 9    was statutorily obligated to pay out her unused vacation time at her “final rate” of
10    $15 per hour—her $13 base hourly rate plus her $2 hourly shift differential. But
11    Target concedes that it calculated Mills’ vacation based only on her base hourly rate.
12    Thus, Target deprived Mills of substantial wages ($2 per hour for each hour of vested
13    vacation) that she was owed. And “[f]or standing purposes, a loss of even a small
14    amount of money is ordinarily an ‘injury.’” Czyzewski v. Jevic Holding Corp., 137
15    S. Ct. 973, 983 (2017); see San Diego Cty. Gun Rts. Comm. v. Reno, 98 F.3d 1121,
16    1130 (9th Cir. 1996) (“Economic injury is clearly a sufficient basis for standing.”).
17    That should be the end of the standing inquiry here.
18          Nevertheless, Target argues that Mills cannot have suffered an Article III
19    injury because its practice of paying out vacation time at employees’ base hourly
20    rate is “entirely proper” under Labor Code section 227.3. Dkt. 54 at 5. But Target
21    “seems to have improperly conflated [Mills’] standing with whether she would
22    prevail on the merits.” Kirola v. City & Cty. of San Francisco, 860 F.3d 1164, 1175
23    (9th Cir. 2017). That it cannot do. As the Ninth Circuit has explained, “Article III is
24    not superfluous. Its standards exist apart from the merits, and are well established.”
25    Id.
26          Target’s “standing” argument is nothing more than a disguised version of the
27    statutory-interpretation argument it makes on summary judgment—i.e., that section
28    227.3 does not require the company to pay departing employees’ vacation at their


       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                -3-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 6 of 12 Page ID #:665




 1    “final rate.” And it is true that if Target does “not owe [Mills] any duty” under the
 2    statute, her “claims fail on the merits.” See Chaudhry v. City of Los Angeles, 751
 3    F.3d 1096, 1109 (9th Cir. 2014). “But Article III ‘standing in no way depends on the
 4    merits of the plaintiff’s contention that particular conduct is illegal.’” Id. (quoting
 5    Warth v. Seldin, 422 U.S. 490, 500 (1975)). Rather, “[i]n determining whether
 6    plaintiffs have standing, [courts] must assume that on the merits they would be
 7    successful in their claims.” Muir v. Navy Federal Credit Union, 529 F.3d 1100, 1106
 8    (D.C. Cir. 2008) (emphasis added); see, e.g., Am. Farm Bureau Fed’n v. EPA, 836
 9    F.3d 963, 968 (8th Cir. 2016); Hochendoner v. Genzyme Corp., 823 F.3d 724, 734
10    (1st Cir. 2016); Carver v. City of New York, 621 F.3d 221, 225–26 (2d Cir. 2010).
11           In other words, the “standing inquiry in this case is: assuming the plaintiffs
12    could win on the merits, should their claims nonetheless be dismissed for lack of
13    standing because the injury they allegedly suffered is not cognizable in federal
14    court?” In re Facebook, Inc., Consumer Priv. User Profile Litig., 402 F. Supp. 3d
15    767, 788 (N.D. Cal. 2019). The answer to that inquiry here is plainly no. If Mills’
16    interpretation of section 227.3 is correct, then she—and all the putative class
17    members—were denied wages that they were owed under California law. That
18    monetary deprivation is the paradigmatic example of Article III injury-in-fact.
19    Accordingly, the Court should reject Target’s erroneous standing argument.
20    III.   The Court should not modify the class definition to include only
21           employees who were paid a Covid-19 shift differential.
22           As noted, Target does not meaningfully contest that Rule 23 is satisfied here,
23    and that class certification is therefore warranted. Instead, its primary argument is
24    that this Court should certify a narrower class than what Mills proposed—a class
25    that includes only employees who were paid the Covid-19 shift differential. See Dkt.
26    49-1 at 6–12. But, as explained below, this argument should also be rejected.
27    ///
28    ///


       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                -4-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 7 of 12 Page ID #:666




 1          A. Target can easily determine the final rate of pay for all class
 2              members—in fact, it already does.
 3          The class definition that Mills has proposed is straightforward: It includes all
 4    non-exempt employees who, during the class period, (a) received shift differential
 5    pay during the last workweek worked, (b) had vested vacation owed upon separation
 6    of employment, and (c) were paid for that vested vacation at a rate that did not
 7    include the shift differential. See Dkt. 48 at 7. In other words, all employees who had
 8    their vested vacation time paid out at their base hourly rate instead of their “final
 9    rate” of pay (which includes their shift differential pay) would be class members
10    under the proposed definition.
11          Yet, to avoid supposed “complexities,” Target argues that this class must be
12    narrowed to only those employees who were terminated between March 22, 2020,
13    and July 4, 2020, when the company’s Covid-19 shift differential was in effect. See
14    Dkt. 49-1 at 8–10. Employees who were paid “ordinary” shift differentials should
15    not be included, Target contends, because “there is no consistent, manageable,
16    classwide way to determine the[ir] ‘final rate’ of vacation pay.” Id. at 9.
17          This makes no sense. Under Mills’ interpretation of the statute, the “final rate”
18    for purposes of section 227.3 can easily be determined for all class members: It is
19    just the employee’s regular rate of pay in his or her final workweek. See Dkt. 55 at
20    8–9; Wang v. Chinese Daily News, 435 F. Supp. 2d 1042, 1049 (C.D. Cal. 2006);
21    Sevilla v. Aaron’s, Inc., 2019 WL 2879874, at *11 & n.11 (C.D. Cal. Mar. 25, 2019).
22    Contrary to Target’s claims, nothing about that determination turns on the particular
23    nature of the shift differential that the employee received. Nor is there any question
24    about whether a class member “who earned ordinary shift differentials in their last
25    week worked even suffered an injury.” Dkt. 49-1 at 9. Definitionally, every class
26    member will have suffered an injury—Target paid their vested vacation at their base
27    hourly rate instead of their higher, final rate of pay including shift differentials.
28    ///


       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                 -5-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 8 of 12 Page ID #:667




 1           To the extent that Target is claiming that it is practically difficult to calculate
 2    the “final rate” for departing employees who worked variable shift-differential
 3    schedules—as compared to the fixed Covid-19 shift differential—it is mistaken.
 4    Indeed, the company’s brief omits two critical facts: Target already calculates these
 5    employees’ final rate of pay, and such calculations are required by state law.
 6           Under California law, an employer must pay an employee at her “regular rate
 7    of pay” for various reasons—including, for example, overtime pay and sick pay. See
 8    Cal. Labor Code § 510(a) (overtime paid at “the rate of no less than one and one-
 9    half times the regular rate of pay for an employee”); id., § 246(l)(1) (“Paid sick time
10    for nonexempt employees shall be calculated in the same manner as the regular rate
11    of pay for the workweek in which the employee uses paid sick time, whether or not
12    the employee actually works overtime in that workweek.”). And, as the California
13    Supreme Court has made clear, “an employee’s ‘regular rate of pay’ . . . is not the
14    same as the employee’s straight time rate (i.e., his or her normal hourly wage rate).”
15    Alvarado v. Dart Container Corp. of Cal., 4 Cal. 5th 542, 554 (2018) (emphasis
16    added). Rather, “[r]egular rate of pay, which can change from pay period to pay
17    period, includes adjustments to the straight time rate, reflecting, among other things,
18    shift differentials and the per-hour value of any nonhourly compensation the
19    employee has earned.” Id. (emphasis added).
20           In other words, Target has to calculate the rate of pay including shift
21    differentials for all of its employees—regardless of section 227.3. And the company
22    does in fact do just that. Michael Brewer, Target’s Director of Employee Relations,
23    testified in his deposition that “California sick pay requires the payment be made
24    using the regular rate of pay. So, therefore . . . the shift differential is included in the
25    regular rate of pay calculation, and your sick pay is paid at that rate.” 1 Indeed, Target
26    did so for Mills herself: As her pay statement shows, the company calculated her
27

28
      1
       Deposition of Defendant’s 30(b)(6) Witness, Michael Brewer, attached as Exhibit F
      to the Supp. Decl. of Peter J. Carlson filed in Support of the Reply, pp. 68:2-6.

       __________________________________________________________________
                  PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                   -6-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 9 of 12 Page ID #:668




 1    sick pay at $15/hour (i.e., her base hourly rate plus her shift differential). 2 And it
 2    presumably did the same for all of its employees—including all of the proposed
 3    class, whether or not they received a Covid-19 shift differential or an “ordinary”
 4    shift differential.
 5            In light of the above, there is nothing complex or unmanageable about
 6    determining the “final rate” for “ordinary shift differential” class members—Mills
 7    is simply asking Target to do what it has already done many times before. As the
 8    company’s opposition demonstrates, Target’s own records list the total amount of
 9    vested vacation for each class member. See Dkt. 49-1 at 6–8; Dkt. 54-2 at 2–4. Target
10    knows each class member’s base hourly rate, which it (erroneously) used to pay out
11    vested vacation. And, as is now clear, Target has already calculated (or can easily
12    calculate) the “final rate” of pay for each class member. Those three figures, derived
13    from Target’s own records, are all that is needed to determine what each class
14    member is owed. There is, therefore, no need for a trial plan or detailed proposal to
15    determine Target’s liability or damages. See Dkt. 49-1 at 11–12. After this Court has
16    answered the central (and common) statutory-interpretation question, all that will be
17    left is “simple arithmetic.” Castillo v. Johnson, --- Fed. App’x ---, 2021 WL
18    1592350, at *1 (9th Cir. Apr. 23, 2021). That is “not . . . a reason to deny class
19    certification.” Gomez v. Rossi Concrete, Inc., 270 F.R.D. 579, 595 (S.D. Cal. 2010)
20    (citing Yokoyama v. Midland Nat’l Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir.
21    2010)).
22            B. Nothing in Rule 23 requires the Court to narrow the class.
23            Apart from practical complexity, Target tries to ground its legal argument for
24    narrowing the class definition in Rule 23’s predominance and typicality
25    requirements. See Dkt. 49-1 at 9–11. But both attempts fail.
26            As to predominance, the Ninth Circuit has “repeatedly confirmed . . . that the
27    need for individualized findings as to the amount of damages does not defeat class
28
      2
          See TARGET_000146, attached as Exhibit G to Supp. Carlson Decl.

       __________________________________________________________________
                   PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                 -7-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 10 of 12 Page ID #:669




 1     certification.” Vaquero v. Ashley Furniture Indus., Inc., 824 F.3d 1150, 1155 (9th
 2     Cir. 2016); see, e.g., Nguyen v. Nissan N. Am., Inc., 932 F.3d 811, 817 (9th Cir.
 3     2019); Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 987 (9th Cir.
 4     2015); Leyva v. Medline Indus., Inc., 716 F.3d 510, 514 (9th Cir. 2013); Yokoyama
 5     v. Midland Nat’l Life Ins. Co., 594 F.3d 1087, 1089 (9th Cir. 2010). That is because
 6     “[t]he Rule 23(b)(3) predominance inquiry asks the court to make a global
 7     determination of whether common questions prevail over individualized ones.”
 8     Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1134 (9th Cir. 2016). “That some
 9     individualized issues might need to be addressed does not in and of itself defeat
10     predominance.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 560 (9th Cir.
11     2019) (en banc). Indeed, “even if just one common question predominates, ‘the
12     action may be considered proper under Rule 23(b)(3) even though other important
13     matters will have to be tried separately.’” Id. at 557 (quoting Tyson Foods, Inc. v.
14     Bouaphakeo, 136 S. Ct. 1036, 1045 (2016)).
15           This precedent is controlling here. As we have previously explained, Target’s
16     classwide liability in this case turns almost entirely on a single question of law
17     applied to undisputed facts: Does Target’s common practice of paying departing
18     employees’ vested vacation at their base hourly rate violate section 227.3? See Dkt.
19     48 at 8–9, 11–13. That common question certainly predominates over any potential
20     individualized damages questions—which, as discussed, involve at most ministerial
21     calculations based on Target’s own payroll records. See, e.g., Hunt v. Check
22     Recovery Sys., Inc., 241 F.R.D. 505, 514 (N.D. Cal. 2007), aff’d sub nom. Hunt v.
23     Imperial Merch. Servs., Inc., 560 F.3d 1137 (9th Cir. 2009) (finding predominance
24     satisfied where “only individual issues are ministerial, e.g. identifying class
25     members and calculating actual damages”); Mendis v. Schneider Nat’l Carriers,
26     Inc., 2017 WL 497600, at *7 (W.D. Wash. Feb. 7, 2017) (“[T]he fact that damages
27     vary for each class member, as they will in virtually any wage and hour class action,
28     does not preclude certification.”).


       __________________________________________________________________
                  PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                -8-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 11 of 12 Page ID #:670




 1           Target’s typicality argument is similarly meritless. The company seems to
 2     think that because Mills received only a Covid-19 shift differential, she cannot
 3     represent those class members who received “ordinary” shift differentials. Dkt. 49-
 4     1 at 10—11. But it does not explain why that distinction matters. All of the putative
 5     class members were shortchanged wages that they were owed—Target paid out their
 6     vested vacation only at their base hourly rate instead of their “final rate” of pay
 7     including shift differentials. Mills’ experience is, therefore, entirely typical of the
 8     rest of the class members’ experiences. The purpose of Rule 23’s typicality
 9     requirement is simply “to assure that the interest of the named representative aligns
10     with the interests of the class.” Wolin v. Jaguar Land Rover North Am., LLC, 617
11     F.3d 1168, 1175 (9th Cir. 2010). Target identifies no difference between the Covid-
12     19 and “ordinary” shift differentials that even suggests that Mills’ interests in the
13     case will diverge from those of other class members. And it cannot: Every member
14     of the class suffered “similar” injuries to those suffered by Mills—the denial of
15     wages—from “the same, injurious course of conduct”—Target’s practice of paying
16     vested vacation at employees’ base hourly rate, in violation of section 227.3.
17     Accordingly, Mills satisfies Rule 23’s typicality requirement.
18                                       CONCLUSION
19           For the foregoing reasons, and those set out in her previous motion, Mills
20     respectfully requests that the Court grant her motion for class certification.
21     Dated: June 14, 2021                    LAUBY, MANKIN & LAUBY LLP
22

23                                             BY: /s/ Peter J. Carlson
24                                                 Brian J. Mankin, Esq.
                                                   Peter J. Carlson, Esq.
25                                                 LAUBY, MANKIN & LAUBY LLP
26                                                 4590 Allstate Drive
                                                   Riverside, CA 92501
27
                                                   T: (951) 320-1444
28                                                 F: (951) 320-1445


       __________________________________________________________________
                  PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                                 -9-
     Case 5:20-cv-01460-JGB-KK Document 56 Filed 06/14/21 Page 12 of 12 Page ID #:671




 1

 2                                                   Deepak Gupta (Pro Hac Vice)
                                                     GUPTA WESSLER PLLC
 3                                                   1900 L Street NW, Suite 312
 4                                                   Washington, DC 20036
                                                     T: (202) 888-1741
 5
                                                     deepak@guptawessler.com
 6

 7
                                                     Neil K. Sawhney
                                                     GUPTA WESSLER PLLC
 8                                                   100 Pine Street, Suite 1250
 9                                                   San Francisco, CA 94111
                                                     T: (415) 573-0336
10
                                                     neil@guptawessler.com
11
                                                     Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



       __________________________________________________________________
                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
                                              -10-
